Mr. Chief Justice Shepard
delivered the opinion of the Court:
We think it was error to permit the introduction of the lease as evidence of the value of 503.
There was no evidence tending to show that the corner, 501, was worth no more than the other rooms. On the contrary, the evidence tended to show that room was rented always at $8.0 per month, which left $100 for the other rooms, 503 and 505. The only evidence offered by plaintiff was that the lease on 503 was worth just what he had agreed to pay for it, namely, $50 per month. The only actual damage shown was the charge of the plumber of $15. Aside from this there was no evidence that 503 was worth more than the amount paid for it.
The question of the right to recover exemplary damages may be briefly considered.
There is no doubt that exemplary damages may be recovered for a wilful, wanton, and oppressive use of the landlord’s power, nor is it necessary that there should be substantially actual damages as a foundation for the recovery of exemplary damages. Washington Post Co. v. O'Donnell, present term [ante, 215].
The judgment is reversed with costs, and the cause remanded for a new trial. Reversed.